Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (CN 209340173 U) hereinafter referred to as Chen J.

    PNG
    media_image1.png
    673
    710
    media_image1.png
    Greyscale

Regarding Claim 1, Chen J discloses a wind shroud (3 & 2, figure 4 also reproduced/annotated above) used in a fan (figure 4) with a movable impeller (1, figure 4), wherein the wind shroud is integrally formed and comprises a body (see 3 & 2, figure 4) configured to be internally hollowed for receiving the movable impeller (see figure 4);
wherein the body comprises an air inlet end (see annotated figure 4) and an air outlet end (see annotated figure 4), and the air inlet end has an inner sidewall (see figure 4) and an outer sidewall (see figure 4) spaced apart from each other to form a silencing cavity (see annotated figure 4) for buffering the vibration generated when the movable impeller is rotated, so as to reduce the noise of the fan (intended use recitation, see figure 4 for capability); and
wherein in a direction from the air inlet end to the air outlet end, a distance between the inner sidewall of the air inlet end and the outer sidewall of the air inlet end first gradually increases, and then gradually decreases (see figure 4).
Regarding Claim 8, Chen J discloses a fan (figure 4), comprising a wind shroud (3 & 2, figure 4) and a movable impeller (1, figure 4) arranged within the wind shroud (see figure 4), wherein the wind shroud is integrally formed and comprises a body (see 3 & 2, figure 4) configured to be internally hollowed for receiving the movable impeller (see figure 4);
wherein the body comprises an air inlet end (see annotated figure 4) and an air outlet end (see annotated figure 4), and the air inlet end has an inner sidewall (see figure 4) and an outer sidewall (see figure 4) spaced apart from each other to form a silencing cavity (see annotated figure 4) for buffering the vibration generated when the movable impeller is rotated, so as to reduce the noise of the fan (intended use recitation, see figure 4 for capability); and
wherein in a direction from the air inlet end to the air outlet end, a distance between the inner sidewall of the air inlet end and the outer sidewall of the air inlet end first gradually increases, and then gradually decreases (see figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, 9, and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen J in view of Hayamitsu et al. (US 10,641,282 B2) hereinafter referred to as Hayamitsu.
Regarding Claim 2, Chen J discloses all of the limitations of Claim 1 as discussed above, and additionally discloses that the inner sidewall of the air inlet end comprises a first air inlet area and a second air inlet area (see air inlet cover 3, figure 4), and the first air inlet area is distal to the air outlet end than the second air inlet area (see air inlet cover 3, figure 4), wherein the second air inlet area is smoothly connected to the first air inlet area (see air inlet cover 3, figure 4); and
wherein in the direction from the air inlet end to the air outlet end, an inner diameter of the first air inlet area is formed to gradually decrease, and an inner diameter of the second air inlet area is formed to gradually increase (see air inlet cover 3, figure 4).
Chen J is silent on the second air inlet area being smoothly connected to an inner sidewall of the air outlet end.
Hayamitsu relates to a vacuum cleaner fan which is in the same field of endeavor as the claimed invention and teaches an integral wind shroud body with a continuous inner side wall (see figure 4 annotated below).

    PNG
    media_image2.png
    656
    463
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind shroud body of Chen J having a continuous inner side wall as taught by Hayamitsu, and thereby have the second air inlet area being smoothly connected to an inner sidewall of the air outlet end. Doing so provides the benefit of having an integral one-piece wind shroud.
Regarding Claim 5, Chen J as modified by Hayamitsu discloses and teaches, in the direction from the air inlet end to the air outlet end, an inner diameter of the air outlet end is substantially formed to gradually increase (see air inlet cover 3 and outer housing 2, figure 4);
wherein the inner sidewall of the outlet end comprises a first air outlet area and a second air outlet area, wherein the first outlet area is distal to the air inlet end than the second air outlet area, and the second air outlet area is connected to the first air outlet area and the second air inlet area (see modification discussed previously), respectively; and
wherein in the direction from the air inlet end to the air outlet end, an inner diameter of the first air outlet area remains unchanged, an inner diameter of the second air outlet area gradually increases, and the inner diameter of the first air outlet area is greater than the inner diameter of the second air outlet area (see outer housing 2, figure 4). 
Regarding Claim 9, Chen J discloses all of the limitations of Claim 8 as discussed above, and additionally discloses that the inner sidewall of the air inlet end comprises a first air inlet area and a second air inlet area (see air inlet cover 3, figure 4), and the first air inlet area is distal to the air outlet end than the second air inlet area (see air inlet cover 3, figure 4), wherein the second air inlet area is smoothly connected to the first air inlet area (see air inlet cover 3, figure 4); and
wherein in the direction from the air inlet end to the air outlet end, an inner diameter of the first air inlet area is formed to gradually decrease, and an inner diameter of the second air inlet area is formed to gradually increase (see air inlet cover 3, figure 4),
wherein a projection of a first end of the movable impeller (see annotated figure 4) on the inner sidewall of the air inlet end is located in the first air inlet area (see annotated figure 4).
Chen J is silent on the second air inlet area being smoothly connected to an inner sidewall of the air outlet end.
Hayamitsu relates to a vacuum cleaner fan which is in the same field of endeavor as the claimed invention and teaches an integral wind shroud body with a continuous inner side wall (see annotated figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind shroud body of Chen J having a continuous inner side wall as taught by Hayamitsu, and thereby have the second air inlet area being smoothly connected to an inner sidewall of the air outlet end. Doing so provides the benefit of having an integral one-piece wind shroud.
Regarding Claim 12, Chen J as modified by Hayamitsu discloses and teaches, in the direction from the air inlet end to the air outlet end, an inner diameter of the air outlet end is substantially formed to gradually increase (see air inlet cover 3 and outer housing 2, figure 4);
wherein the inner sidewall of the outlet end comprises a first air outlet area and a second air outlet area, wherein the first outlet area is distal to the air inlet end than the second air outlet area, and the second air outlet area is connected to the first air outlet area and the second air inlet area (see modification discussed previously), respectively; and
wherein in the direction from the air inlet end to the air outlet end, an inner diameter of the first air outlet area remains unchanged, an inner diameter of the second air outlet area gradually increases, and the inner diameter of the first air outlet area is greater than the inner diameter of the second air outlet area (see outer housing 2, figure 4), 
wherein a projection of a second end of the movable impeller (see annotated figure 4) on the inner sidewall of the air inlet end is located in the second air inlet area (see annotated figure 4).
Allowable Subject Matter
Claims 3-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding Claim 3 and 10, Chen J fails to specifically disclose the outer sidewall of the air inlet end comprises a first connection area arranged with an included angle with respect to the axis of the body (see figure 4; outer sidewall of the air inlet end being parallel to the axis of the body, thus not having an including angle therebetween).
	Therefore, it is not known in, nor obvious from the prior art to construct a wind shroud as claimed.  
	Claims 4-7 and 11-14 also contain allowable subject matter by virtue of their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABBIR HASAN whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday-Friday 10:30 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sabbir Hasan/Primary Examiner, Art Unit 3745